Citation Nr: 9927776	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a gunshot wound of the chest, involving Muscle 
Group II.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, claimed to be secondary to the service-connected 
gunshot wound residuals.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1946 to August 1947.

In December 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, denied the veteran's 
claim for an increased (compensable) rating for residuals of 
a gunshot wound of the chest involving Muscle Group III 
(previously recharacterized as Muscle Group II).  The RO also 
denied his petition to reopen a previously denied claim for 
service connection for a respiratory disorder (to include 
asthma), which he claims is secondary to his service-
connected gunshot wound residuals.  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  The 
Board issued a decision in March 1998 denying his claims, and 
he appealed to the United States Court of Appeals for 
Veterans Claims (Court), formerly known as the United States 
Court of Veterans Appeals.

In February 1999, during the pendency of the appeal, the 
veteran's attorney and the VA General Counsel filed a joint 
motion requesting that the Court vacate the Board's decision 
and remand the case for further development and 
readjudication (joint motion).  The Court granted the joint 
motion later that month.  The case since has been returned to 
the Board for compliance with the directives specified in the 
joint motion.

As a preliminary matter (and, as noted in the joint motion), 
in an August 1995 statement, the veteran expressly indicated 
that he wanted help getting a "decant" [sic] pension."  
Although the joint motion construed such statement as a 
request for nonservice-connected pension benefits, and 
directed that the Board refer the issue to the RO for 
adjudication, the Board would point out that the veteran was 
granted nonservice-connected pension benefits in 1974.  
However, as his pension benefits have been reduced due to 
receipt of Social Security benefits, he does not receive the 
maximum award.  As the veteran may be seeking an increased 
rate of nonservice-connected pension benefits, this matter is 
referred to the RO for clarification and

any and all appropriate other action.  


REMAND

The joint motion directs that the Board remand the claim for a compensable 
rating for the gunshot wound (GSW) residuals to the RO so the veteran can 
undergo a VA medical examination to assess the present severity 
of his disability.  See Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995).  
This examination is required by the "duty to assist" him in fully 
developing the evidence pertinent to his well-grounded claim.  
See 38 U.S.C.A. § 5107(a) (West 1991); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The joint motion also emphasized that the examination must be 
conducted by an appropriate physician (not merely a physician's assistant), 
and that it must address all of the relevant rating criteria for 
determining whether the veteran has "slight, moderate, moderately severe, 
or severe" injury to Muscle Group II; this determination depends on the 
type of injury he initially sustained (here, a "through and through" 
wound), the history of his injury and his complaints (here, the 
"cardinal" signs & symptoms have included fatigue pain, impairment of 
coordination, etc.), and the objective findings during examinations.  See 
38 C.F.R. §§ 4.56, 4.73.  These considerations are required by both 
the current and former criteria for rating the severity of GSW residuals, 
both of which must be considered, and the more favorable result applied.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 

The Board also must remand the petition to reopen the claim for service 
connection for a respiratory disorder (inclusive of asthma) to the RO in 
light of the Federal Circuit Court's holding in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In that decision, the Federal Circuit Court found 
that, contrary to prior practice, there is no requirement that the evidence 
submitted in an effort to reopen the claim, when viewed in the context of 
all of the evidence of record, both new and old, "raise a reasonable 
possibility of changing the disposition of the claim."  See also 38 C.F.R. 
§ 3.156(a) (1998) (defining what constitutes "new & material" evidence to 
reopen a claim).  Since the Federal Circuit Court issued that decision 
after the Board had denied the veteran's petition to reopen his claim-
using the former, erroneous standard-the RO should be given the 
opportunity, in the first instance, to determine whether his claim should 
be reopened under the correct legal standard discussed in Hodge.  This will 
prevent him from being prejudiced in his appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Accordingly, the claims are REMANDED to the RO for the following 
development and consideration:

1.  The RO should schedule the veteran for an 
appropriate VA medical examination to assess the 
present severity of his GSW residuals involving 
Muscle Group II (and possibly Muscle Group III).  
The examiner must provide a detailed description 
of the injury in terms of the relevant rating criteria, 
including a discussion of the extent, if any, the 
veteran has functional loss due to fatigue pain, 
impairment of coordination, etc.  See 38 C.F.R. 
§§ 4.56, 4.73, Codes 5302, 5303.  It also is imperative 
that the examiner review the claims folder, containing 
all evidence pertinent to the case, including a 
complete copy of the joint motion and this REMAND.  The 
report of the examination must be typewritten and 
include the rationale underlying all opinions 
expressed, citing, as necessary, to specific evidence 
in the record.  The report should be associated with 
the other evidence on file in the veteran's claims 
folder.

2.  The RO should review the examination report to 
determine if it is in compliance with the directives of 
the joint motion and this REMAND.  If deficient in any 
manner, it should be returned, along with the claims 
file, for immediate corrective action..  
See 38 C.F.R. § 4.2.

3.  Thereafter, the RO should review the veteran's 
claim for a compensable rating for his GSW residuals on 
the basis of all pertinent evidence of record, and in 
light of all pertinent legal authority, to include 
specific consideration of 38 C.F.R. § 4.7.  The RO also 
should readjudicate his petition to reopen the claim 
for a respiratory disorder (inclusive of asthma) in 
light of all pertinent legal authority, to include the 
Federal Circuit Court's holding in Hodge.  The RO must 
provide adequate reasons and bases for its 
determinations with respect to each of the claims, 
citing to all governing legal authority and precedent, 
and addressing all issues and concerns that were noted 
in the joint motion and this REMAND.

4.  If any benefits sought by the veteran continue 
to be denied, then he and his attorney should be 
furnished a supplemental statement of the case (SSOC) 
and given an opportunity to submit written or other 
argument in response thereto before the case is 
returned to the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to further develop 
the record; it is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a decision of the 
Board of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


